NO. 4-06-0110         Filed 6/21/07

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,        )   Appeal from
          Plaintiff-Appellee,               )   Circuit Court of
          v.                                )   Macon County
DARRELL LYONS,                              )   No. 05CF1121
          Defendant-Appellant.              )
                                            )   Honorable
                                            )   James R. Coryell,
                                            )   Judge Presiding.


          JUSTICE APPLETON delivered the opinion of the court:

          On August 8, 2005, an anonymous informant, "John Doe,"

and a sheriff's deputy appeared before a judge on a request that

a search warrant be executed.   In the complaint for a search

warrant, Doe and the officer stated that over the course of a few

days preceding the complaint, the two had arranged a controlled

purchase of cocaine from defendant, Darrell Lyons.     Based on the

statements to the judge, the police obtained a search warrant for

defendant and his residence at 1903 North 35th Street in Decatur.

As a result of the execution of the search warrant, defendant was

charged with four counts related to the possession of controlled

substances.   Before the trial, defendant filed a motion to

suppress the evidence, but that motion was denied.     After a

stipulated bench trial, defendant was found guilty of two counts

of possession of a controlled substance with intent to deliver

and sentenced to concurrent prison terms of nine years and three
years, respectively.   He now appeals his conviction and sentence.

We affirm.

                           I. BACKGROUND

           On August 11, 2005, the State charged defendant with

unlawful possession of a controlled substance with intent to

deliver between 100 and 400 grams of cocaine (720 ILCS

570/401(a)(2)(B) (West 2004)) (count I), unlawful possession of

more than 100 grams but less than 400 grams of cocaine (720 ILCS

570/402(a)(2)(B) (West 2004)) (count II), unlawful possession of

a controlled substance with intent to deliver between 30 and 500

grams of marijuana (720 ILCS 550/5(d) (West 2004)) (count III),

and unlawful possession of between 30 and 500 grams of marijuana

(720 ILCS 550/4(d) (West 2004)) (count IV).    These charges

stemmed from the Macon County sheriff's office's execution of a

search warrant of 1903 North 35th Street, Decatur, Illinois.

           On October 17, 2005, defendant filed a motion to

suppress, alleging the search warrant was obtained without

probable cause.   On December 21, 2005, the trial court conducted

a hearing on defendant's motion to suppress.    Defendant presented

the testimony of Macon County Sheriff's Deputy James Root, who

testified that he obtained a drug-search warrant on August 8,

2005.   In his complaint for the warrant, Root alleged that, with

the help of a confidential informant, Doe (who was also named as

a complainant), he organized a controlled purchase of cocaine


                               - 2 -
between an unsuspecting third party and defendant, who was at the

time known only as "Big Country."

           According to Deputy Root's testimony, Doe met Root at

an undisclosed location in Decatur.      Root searched Doe's vehicle

and person for contraband and found none.     Root gave Doe an

undisclosed quantity of cash for the anticipated purchase of

cocaine.   Doe left in his own vehicle to meet with the unsuspect-

ing third party.   Root followed.   Once inside Doe's vehicle, the

third party telephoned "Big Country" and then directed Doe to

drive to another undisclosed location to meet "Big Country."     Doe

gave the third party the cash.

           Meanwhile, a surveillance team observed a male, fitting

Doe's description of "Big Country," exit the residence at 1903

North 35th Street in Decatur, enter a red Oldsmobile, and drive

to the meeting location.    There, according to Root's testimony,

the third party exited Doe's vehicle and met with "Big Country"

outside of Doe's presence.    The third party then rejoined Doe and

the two left the meeting location in Doe's vehicle.     The surveil-

lance team followed "Big Country" from the meeting back to the

North 35th Street residence.    Root said Doe took the third party

to an undisclosed location and then met with Deputy Root at a

predetermined location.    Doe handed Root a plastic bag of a

substance that later tested positive for cocaine.

           Root testified that he did not conduct a search of the


                                 - 3 -
third party prior to the transaction, and he therefore was not

able to positively confirm whether that person possessed the

cocaine prior to the meeting with "Big Country."    Additionally,

Root said the surveillance team did not see "Big Country" carry-

ing anything as he walked out of the residence to his vehicle.

          Defendant's counsel argued that the allegations in the

complaint were insufficient to justify the issuance of a warrant

that targeted "Big Country" and the North 35th Street residence.

Defendant claimed there was an insufficient nexus between the

cocaine that was delivered and defendant and/or defendant's

residence.   The trial court disagreed, finding that "while there

are alternative explanations for where the controlled substance

came from, one of them includes that it came from 'Big Country,'

and I think that's sufficient to establish that there is probable

cause here."   The court denied defendant's motion.

          At defendant's February 6, 2006, trial, he indicated he

wished to preserve his right to appeal the trial court's order

denying his motion to suppress.   As a result, the parties agreed

to (1) a stipulated bench trial as to counts I and III (the

possession with intent to deliver counts); (2) a recommended

sentence of concurrent prison terms of nine years and three

years, respectively; and (3) the State's dismissal of the remain-

ing two counts.   The trial court considered the factual basis and

entered a judgment consistent with the agreement.     This appeal


                               - 4 -
followed.

                             II. ANALYSIS

            Defendant appeals from the trial court's order denying

his motion to suppress.    He claims the search warrant was ob-

tained in the absence of any probable cause because (1) nothing

linked defendant to the cocaine that was delivered during the

controlled purchase, and (2) neither Doe nor the unsuspecting

third party was proved to be sufficiently reliable or trustwor-

thy.   He claims any evidence found pursuant to the execution of

the search warrant of defendant's residence was illegally seized

and, as a result, his convictions must be reversed.

            We review de novo a trial court's ruling on a motion to

suppress when the underlying facts are not in dispute and the

only question is the adequacy of the affidavit attached to the

complaint for the warrant.    People v. Cooke, 299 Ill. App. 3d
273, 277-78, 701 N.E.2d 526, 529 (1998).    The judge asked to

issue the search warrant must look at the totality of the circum-

stances.    Utilizing practicality and common sense, the issuing

judge must decide whether "'there is a fair probability that

contraband or evidence of a crime will be found in a particular

place.'"    Cooke, 299 Ill. App. 3d at 278, 701 N.E.2d at 529,

quoting Illinois v. Gates, 462 U.S. 213, 238, 76 L. Ed. 2d 527,

548, 103 S. Ct. 2317, 2332 (1983).

            For a search warrant to be valid, the complaint and


                                - 5 -
supporting affidavit are not required to show beyond a reasonable

doubt that the warrant should be issued; rather, they need only

establish probable cause.    People v. Stewart, 104 Ill. 2d 463,

475-76, 473 N.E.2d 1227, 1232 (1984).   "To determine probable

cause, a sufficient nexus between a criminal offense, the items

to be seized, and the place to be searched must be established.

[Citation.]    When there is no direct information to establish a

nexus, reasonable inferences may be entertained to create the

nexus."   People v. Beck, 306 Ill. App. 3d 172, 178-79, 713 N.E.2d
596, 601 (1999).

          Relying on the reasonable inferences that the issuing

judge may have drawn upon, we conclude that the totality of the

circumstances suggests the following:   Defendant left his resi-

dence on North 35th Street upon receiving a telephone call from

the unsuspecting third party requesting that defendant sell him a

specified amount of cocaine.    It reasonably follows that defen-

dant drove to the specified location to deliver the cocaine to

the third party in exchange for the cash Doe had given to the

third party.   Defendant either exited the residence carrying the

cocaine or he kept the supply in his vehicle.    Because the

surveillance team was waiting outside of the North 35th Street

residence, it is reasonable to infer that they had been informed

that that address was in fact defendant's residence.

          Although the affidavit did not specifically indicate


                                - 6 -
that defendant kept contraband in that house, this gap of infor-

mation "'can be filled merely on the basis of the affiant-offi-

cer's experience that drug dealers ordinarily keep their supply,

records[,] and monetary profits at home.'"    Beck, 306 Ill. App.
3d at 178, 713 N.E.2d at 601, quoting 2 W. LaFave, Search &

Seizure §3.7(d), at 379 (3d ed. 1996).   It was reasonable for the

issuing judge to infer that defendant left his residence to meet

the third party for the purpose of selling him cocaine.    It was

reasonable for the issuing judge to infer that the cocaine was

delivered by defendant to the third party.    And, it was reason-

able for the issuing judge to infer that defendant was in posses-

sion of other controlled substances, currency, and drug parapher-

nalia at the North 35th Street residence.    We find the issuing

court had a substantial basis for determining the existence of

probable cause.

           Defendant also claims the State failed to establish

that Doe was a sufficiently reliable and trustworthy source of

information.   He claims the facts presented to the issuing court

did not establish that Doe could "be relied on to provide credi-

ble information to police."   We find this requirement unnecessary

here.   This court has previously found that "[w]hen the informant

has appeared before the issuing judge, the informant is under

oath, and the judge has had the opportunity to personally observe

the demeanor of the informant and assess the informant's credi-


                               - 7 -
bility, additional evidence relating to informant reliability and

corroboration by police as discussed in Illinois v. Gates, 462
U.S. 213, 238-39, 76 L. Ed. 2d 527, 548, 103 S. Ct. 2317, 2332

(1983), is not necessary."   People v. Hancock, 301 Ill. App. 3d
786, 792, 704 N.E.2d 431, 436 (1998).     Gates discussed the

importance of police corroboration of an informant's tip when the

issuing court has before it only an affidavit based on hearsay

information.   When the informant personally appears before the

issuing court, such corroboration is unnecessary.     People v.

Phillips, 265 Ill. App. 3d 438, 448, 637 N.E.2d 715, 721 (1994).

Deputy Root and Doe personally appeared together before the

issuing judge.   Thus, the judge had the opportunity to personally

observe Doe, assess his credibility, and, to the judge's specifi-

cations, determine the basis of Doe's knowledge.

                          III. CONCLUSION

          For these reasons, we affirm the trial court's order

denying defendant's motion to suppress.     We find the complaint,

affidavit, and personal request for a warrant contained suffi-

cient probable cause to justify the issuance of the search

warrant for defendant and the premises at 1903 North 35th Street.

As part of our judgment, we grant the State its statutory $50

assessment against defendant as costs of this appeal.

          Affirmed.

          MYERSCOUGH and COOK, JJ., concur.


                               - 8 -
- 9 -